DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
References lined out on the IDS were previously cited on separate IDS forms.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 11, and 13-16  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 7, 9, 11-12, 14, and 17 of copending Application No. 16/182540 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 13-16, ‘540 claims 1, 9, 11 provide a water filtration device operating under a diffusiophoretic principle wherein the device includes a pressurizable gas chamber, an inlet manifold, a flow chamber (i.e. channel) having an inlet and an outlet, a gas membrane between the gas chamber and the channel that is impermeable to water and permeable to gas, and an outlet splitter.  ‘540 further 
Regarding claim 7, ‘540 claim 17 further provides clamping the cover, accordingly, it is obvious to the ordinary artisan that the cover is removable in order to necessitate the use of clamps to secure it.
Regarding claim 11, ‘540 claim 17 further provides a longitudinally extending clamps between the cover to the membrane and the gas chamber.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 6-7, and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10-11, and 13-15 of U.S. Patent No. 10,463,994. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, and 13-16, ‘994 claims 1, 10-11, and 13-14 provide the diffusiophoretic device including side by side channels, outlet flow splitter, membrane, inlet manifold, and gas chamber.  While ‘994 does not expressly provide the gas chamber is pressurizable, one of ordinary skill in the art would have found it to be obvious that the chamber can be pressurized in order to provide gas of sufficient pressure to provide the gradient.
Regarding claim 2, ‘994 claim 2 provides a PDMS sheet or membrane.
Regarding claim 6, ‘994 claim 3 further provides an inlet manifold in the form of a water pressure regulator.

Regarding claim 9, ‘994 further provides a sandwiched assembly of the channel structure, membrane, and cover in claim 5.
Regarding claim 10, ‘994 claim 6 further provides a pdms cover and a plastic channel structure.
Regarding claims 11-12, ‘994 claims 7-8 provide the clamp and gas chamber flange.
Claims 1-2, 4-7, 11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 12-13, 14, and 18 of U.S. Patent No. 10,632,401 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 13-16, ‘401 claims 1-4 disclose the diffusiophoretic water filtration device.
Regarding claim 2, ‘401 claim 15 provides a pdms membrane sheet.
Regarding claim 4, ‘401 claims 12-13 provide the membrane dimensions.
Regarding claim 5, ‘401 claim 15 provides the membrane properties.
Regarding claim 6, ‘401 claim 3 provides a water pressure regulator.
Regarding claim 7, ‘401 claim 8 provides a removable cover.
Regarding claim 11, ‘401 claim 18 provides the longitudinally extending clamps.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “at least one outlet” in line 7 of the claim creates confusion as to whether this is the same or separate outlet from that recited in line 5 of the claim.
Regarding claim 1, the recitation of “the sheet” in line 8 lacks proper antecedent basis.

Regarding claim 1, the recitation of “each channel” in line 12 lacks clear antecedent basis.  Correction with “each of the channels” is suggested.
Regarding claim 1, the recitation of “a first outlet from a second outlet” in line 14 creates confusion.  Are these further defining the “an outlet” in line 5 or setting forth 2 additional outlets for a total of 3 outlets?
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 8, the recitation of “each microchannel” lacks clear antecedent basis.  Correction with “each of the microchannels” is suggested.
Regarding claim 9, the recitation of “the channel structure” lacks proper antecedent basis.  Claim 7 does not recite a channel structure; however, claim 8 does.
Regarding claim 11, the recitations of “the cover and channel structure” lack proper antecedent basis.  Perhaps claim 11 should depend from claim 8 instead of claim 1?
Regarding claim 12, the recitation of “the clamp” lacks clear antecedent basis.  Previous recitation in claim 11 was “clamps”.
Regarding claim 13, the recitation of “each channel” lacks clear antecedent basis.  Correction with “each of the channels” is suggested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13-16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Shin et al. (Membraneless water filtration using CO2).
Regarding claims 1, Shin et al. discloses a gas induced diffusiophoretic filtration device (title/abstract) including uses in colloidal water filtration (P6, “water filtration experiments”) in figure 4 comprising:
A pressurizable gas chamber (CO2 gas channels);
An inlet manifold for receiving a colloidal suspension including colloidal particles in water (syringe pump, see page 6, water filtration experiments), also note the tubing/conduits (figure 4g) that make up an inlet manifold structure as well;
A flow chamber having an inlet and an outlet (see in figures 4a, 4f, 4h; inlet on left side; outlet receiving particles and filtered water on right side), the flow chamber for receiving the colloidal suspension at the inlet from the inlet manifold (capable of);
A gas permeable membrane separating the gas chamber and the flow chamber (channel walls formed of PDMS making up a PDMS monolithic block, see also description of figure 4; as well as methods on page 5), the membrane being water impermeable (PDMS), the pressurized gas capable of permeating the membrane (see page 5, liquid column experiments), the membrane having a first and second side 
An outlet splitter evenly spaced from the membrane and dividing the plurality or at least two side-by-side channels, the outlets configured to provide different concentrations of contaminants or colloidal particles (see figure 4f/h; branched outlet structure and filtered water, waste particles structure make up an outlet splitter; also visible in figure 4j; note also page 6 discussion of water filtration experiments).
Regarding claim 2, Shin further provides a PDMS monolithic block  with PDMS walls separating flow channels (figure 4 description, the block and walls are considered a sheet).
Regarding claims 13-16, Shin et al. discloses a gas induced diffusiophoretic filtration device (title/abstract) including uses in colloidal water filtration (P6, “water filtration experiments”) in figure 4 comprising:
A gas chamber (CO2 gas channels);
A flow chamber having an inlet and an outlet (see in figures 4a, 4f, 4h; inlet on left side; outlet receiving particles and filtered water on right side);
A gas permeable membrane separating the gas chamber and the flow chamber (channel walls formed of PDMS making up a PDMS monolithic block, see also description of figure 4; as well as methods on page 5), the membrane having a first and second side (inherent to membranes), the first side contacting the gas chamber (figures 
An outlet splitter evenly spaced from the membrane and dividing the at least two side-by-side channels (see figure 4f/h; branched outlet structure and filtered water, waste particles structure make up an outlet splitter; also visible in figure 4j).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Membraneless water filtration using CO2).
Regarding claim 3, Shin provides a thickness of 30 micron (see figure 4 description) but does not expressly provide for a thickness of 10-25 micron.  However, it In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 4, Shin discloses all limitations set forth above.  Shin does not expressly provide the membrane sheet is 5cmx5cm.  However, Shin does provide some channel dimensions that directly relate to the sheet sizing (P4/last partial paragraph in the left column) and a channel length of 3cm (description of figure 4). However, it would have been obvious to have modified the sheet dimensions to be at least 5x5cm for the purpose of providing for a sufficiently large sheet and PDMS substrate to accommodate a plurality of channels, the inlet and discharge additional required length as well as to adequately provide the needed fluid throughput by providing sufficient membrane and channel capacities.  Additionally, the particular dimensions have not been established as having any particular criticality or providing any unexpected result or benefit.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Membraneless water filtration using CO2) and in view of Lee (Journal of Applied Polymer Science, Vol. 120, 212-219 (2011)).
Regarding claim 5, Shin discloses all limitations as set forth above. Shin does not teach expressly that the membrane is a PDMS sheet having a Shore A of between 40 and 60, a tensile elongation of at least 1000 psi.
Lee teaches a membrane comprising PDMS having tensile strength ranging from 4.9 to 15.7 MPa and Shore A ranging from 48 to 65 for compositions comprising different combinations of concentration of polymers (see table III on Page 218). Lee also teaches that PDMS has many applications because of its unique properties including high flexibility, high permeability to gases, chemical inactivity, and very good thermal stability (P212/Right column).
Shin and Lee are analogous inventions in the art of membranes having gas permeability. It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to select a PDMS membrane having Shore A of between 40 and 60, a tensile elongation of at least 1000 psi, because PDMS membranes have unique properties including high flexibility, high permeability to gases, chemical inactivity, and very good thermal stability (P212/Right column). Lee establishes that properties of the membrane is controlled by the composition of the membrane. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Membraneless water filtration using CO2) in view of Lee et al. (US 2004/0258571).
Regarding claim 6, Shin teaches all limitations as set forth above. Shin further provides in Fig. 4g that the colloidal suspension is fed to the device using tubing. Shin does not expressly provide for an inlet manifold includes a water pressure regulator, the water pressure regulator having a height regulator.
Lee et al. discloses a microfluidic device having channels separated by a membrane (abstract, fig. 1-4). Lee further provides that fluid can be introduced by pumping or gravity feed and that fluid conditions can be controlled by controlling physical configuration such as size and shape ([0059] [0100]). It would have been an obvious matter of design choice to one of ordinary skill in the art to provide the inlet manifold having a pressure regulator such as a gravity feed device to control supply of fluid into the channels.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Membraneless water filtration using CO2) in view of Gottlieb et al. (US 2012/0160096).
Regarding claim 7, Shin discloses all limitations set forth above.  Shin does not expressly disclose that the device comprises a cover over the membrane. However, it is inherent and/or obvious that the channels of the device are covered (enclosed) in order 
Gottlieb teaches a filtration device comprising an apparatus in figure 1 having at least one channel (11), a membrane separation the channel from another chamber (14b from chamber in 12b) and a cover (12a) attached to channel assembly (11) via rivets (16).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have included a cover such as one taught by Gottlieb for the purpose of ensuring that the channels are properly closed to be isolated from interference from outside forces as well as to prevent gross contamination of the streams.  As per the limitation of removable, rivets are a form of non-permanent attachment that are easily removed.  As such, the cover as taught by Gottlieb is considered removable.  In the alternative, in In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), the court has held that making a removable element would have been obvious if it were considered desirable for any reason to obtain access. It would have been obvious to one of ordinary skill in the art to provide a removable removable cover for replacement or cleaning of the device and elements.
Regarding claims 8-10, Shin further provides that the channels are microchannels have a thickness equal or less than 1mm (see page 4, also see description of figure 4), wherein the cover sandwiches the channels between the membrane and the cover (implicit to assembly of adding a cover to Shin.  Shin further provides the channel structure is formed of PDMS (page 5 - PDMS is a plastic).  While Shin as modified does not expressly specify the cover material, it would have been .
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Membraneless water filtration using CO2) in view of Gottlieb et al. (US 2012/0160096) in view of Connors (US 2007/0138082).
Regarding claims 11-12, Shin discloses all limitations set forth above.  Shin does not expressly disclose that the device comprises a cover over the membrane. However, it is inherent and/or obvious that the channels of the device are covered (enclosed) in order for the device to properly function.  Shin does not provide any details of the affixation of the cover or that it is removable.  
Gottlieb teaches a filtration device comprising an apparatus in figure 1 having at least one channel (11), a membrane separation the channel from another chamber (14b from chamber in 12b) and a cover (12a) attached to channel assembly (11) via rivets (16).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have included a cover such as one taught by Gottlieb for the purpose of ensuring that the channels are properly closed to be isolated from interference from outside forces as well as to prevent gross contamination of the streams.  
Shin as modified by Gottlieb provides all limitations as set forth above but does not expressly provide for a clamp to secure the cover wherein the clamp contacts a 
However, use of clamps to join a plurality of layers is known in the art. Connors teaches that it is known in the art to use adhesive, weld, compression fitting, clamps and the like in joining a plurality of layers in a filtration device [0065]. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to provide a clamp to join the layers of the device to provide for effective securement while allowing the device to still be disassemblable for modification, cleaning, or repair.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meldon (USP 4,533,447) is highly relevant to the instant disclosure.  Meldon provides an apparatus (title/abstract) in figure 1 having a fluid with particles fed in via inlet (22).  CO2 gas is diffused across membrane (4) through the fluid to create a gradient (C5/L60-C6/L5) to create a gradient in the types of proteins in the fluid.  The different fluid fractions are discharged via respective outlets (26/28) formed in the overall device outlet by splitter (24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/Primary Examiner, Art Unit 1796